Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 1 of 42 PageID #: 632




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI

DENNIS BALL-BEY,                                          )
                                                          )
                 Plaintiff,                               )
                                                          )
                 v.                                       )      Cause No.: 4:18-cv-01364
                                                          )
CITY OF ST. LOUIS ET AL,                                  )
                                                          )
                                                          )
                 Defendants.                              )


                                   FIRST AMENDED COMPLAINT


            1.     This is an action for money damages brought pursuant to 42 U.S.C. §§ 1983 and

1988, and the Fourth Amendment to the United States Constitution, as made applicable to the

States through the Fourteenth Amendment, and the Eighth Amendment, against Officers Kyle

Chandler and Ronald Vaughn, police officers of the City of St. Louis, in their individual and

official capacities, against the City of St. Louis, Missouri, and against Former Police Chief Sam

Dotson, in his official capacity. Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343.

            2.     This action also asserts state law wrongful death claim against Kyle Chandler,

Ronald Vaughn and the City of St. Louis, Missouri. The Court can and should exercise

supplemental jurisdiction over these claims, pursuant to 28 U.S.C. § 1367, as they are so related

to the other claims in the action already under the Court’s original jurisdiction and form part of the

same case or controversy under Article 3 of the United States Constitution.

           3.         It is alleged that the individual police officers, Kyle Chandler, and Ronald




                                                     1
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 2 of 42 PageID #: 633




Vaughn, engaged in an action which resulted in the unreasonable seizure of Plaintiff’s Decedent,

Mansur Ball-Bey, thereby violating his rights under the Fourth Amendment to the United States

Constitution, as made applicable to the States by the Fourteenth Amendment, which grants

Plaintiff’s Decedent freedom from unreasonable seizure.

           4.      It is further alleged that this violation was committed as a result of the policies

and customs, including the Rec & Normal policies and practices of the St. Louis Police

Department, under the supervision of Police Chief Sam Dotson and Julian Bush, City Counselor.

           5.      Regarding the remaining claims, it is alleged that Kyle Chandler and Ronald

Vaughn intentionally caused the wrongful death of Plaintiff’s son, Mansur Ball-Bey, by

responding with inappropriate force. Plaintiff maintains this action for wrongful death pursuant

to R.S.Mo. §537.080(1).

           6.      The City of St. Louis is a municipal corporation charged with and responsible for

appointing and promoting the members of the Police Department and for the supervision, training,

instruction, discipline, control and conduct of the Police Department and its personnel. At all times

relevant, Defendant City of St. Louis had the power, right and duty to control the way individual

police officers carried out the objectives of their employment and to see that all orders, rules,

instructions, and regulations promulgated for the Police Department were consistent with

applicable laws.

           7.      Defendant Sam Dotson was at all times relevant to the incidents which are the

subject of this lawsuit, the Chief of Police of the City of St. Louis. As such, he is the responsible

party for supervising the training, instruction, discipline, control and conduct of all police officers.

He is also charged with promulgating all orders, rules, instructions and regulations of the police

Department including but not limited to those orders, rules, instructions and regulations concerning



                                                   2
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 3 of 42 PageID #: 634




the use of force and of deadly weapons. He also has the authority to approve all weapons to be

used by members of the Police Department. He is sued in his official capacity.

           8.     Defendant Police Officer Kyle Chandler (hereinafter “Defendant Chandler”)

was at all times relevant to this Petition a male police officer employed by the St. Louis

Metropolitan Police Department. He is being sued in both his individual capacity and his official

capacity as a law enforcement officer.

           9.     Defendant Police Officer Ronald Vaughn (hereinafter “Defendant Vaughn”)

was at all times relevant to this Petition a male police officer employed by the St. Louis

Metropolitan Police Department. He is being sued in both his individual capacity and his official

capacity as a law enforcement officer.

                                             PARTIES

           10.    That at all times pertinent to this lawsuit, Plaintiff Dennis Ball-Bey was the

father of decedent, Mansur Ball-Bey.

           11.    Defendant City of St. Louis, Missouri (hereinafter “City of St. Louis”) is a first

class city, and a political subdivision of the State of Missouri duly organized under the Constitution

of Missouri.

           12.    Defendant Chandler was at all times relevant to this complaint duly appointed

and acting as an officer of the St. Louis Police Department, State of Missouri, acting under the

color of law, to wit, under color of the statutes, ordinances, regulations, policies, customs, and

usages of the City of St. Louis, State of Missouri.

           13.    Defendant Vaughn was at all times relevant to this complaint duly appointed




                                                  3
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 4 of 42 PageID #: 635




and acting as an officer of the St. Louis Police Department, State of Missouri, acting under the

color of law, to wit, under color of the statutes, ordinances, regulations, policies, customs, and

usages of the City of St. Louis, State of Missouri.

             14.   Defendants Chandler and Vaughn are residents of the City of St. Louis, State of

Missouri, in the United States District Court for the Eastern District of Missouri.

             15.   Defendant Sam Dotson was at all times relevant to this complaint duly

appointed and acting as an officer of the St. Louis Police Department, State of Missouri, acting

under the color of law, to wit, under color of the statutes, ordinances, regulations, policies, customs,

and usages of the City of St. Louis, State of Missouri. Defendant Dotson is the policymaker and

responsible for training officers, including Chandler and Vaughn.

             16.   Defendant Sam Dotson is a resident of the City of St. Louis, State of Missouri,

in the United States District Court for the Eastern District of Missouri.

                                    Waiver of Sovereign of Immunity

             17.   At all relevant times, Defendant City of St. Louis had purchased and had in

effect a policy of insurance to insure itself against claims or causes of action for damages caused

by city employees engaged in government functions, including those as described herein. The

purchase of that insurance constitutes a waiver of sovereign immunity by the Defendant City of

St. Louis.

                                          BACKGROUND

             18.   According to a University of Missouri-Louis Report, by criminologist David

Klinger, St. Louis police officers fired their weapons at people 98 times from 2008-11, and 12

suspects died. About half of the incidents took place during foot chases (where the offenders

alleged to have resisted). Here, Mansur was chased on foot and shot in the back. Officers struck



                                                   4
    Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 5 of 42 PageID #: 636




their targets less than half of the time. 1 Here, Defendants fired several times, however only one

bullet struck Mansur in the back severing his spinal cord. Less than 27 percent of “resisting

suspects” were actually armed. Likewise, in this case Mansur was not armed.

             19.    The report further found: Officer-involved shootings by the numbers, 2008-11

                    • 115 officers fired at suspects in 97 incidents 2
                    • Five officers fired in two separate incidents, one fired in three and two fired in
                    four.
                    • 25 percent of shootings began as investigations of suspicious persons
                    • 65 percent involved a single suspect
                    • 20 percent of suspects under fire were younger than 18
                    • At least 48 suspects were struck* (some suspects under fire escaped)
                    • 12 suspects died
                    • 39 suspects were armed and 11 of them fired their weapons
                    • Officers typically fired fewer than six shots, and only Six officers suffered
                    minor injuries, two suffered major wounds, and one died.

             20.    In a 2015 study, criminologists examined police shooting from 2003-2012. This

number was 230, presumably 3 covering all police involved shootings in St. Louis from 2003-2012.

The City of St. Louis has a population of 318,000, with a percentage of 50% black 44% white and

5.5% two or more other races. The study used a block-group level in a spatial analysis. The block

groups consisted of clusters of contiguous census blocks and houses between 600 and 3,000. The

average population of the 355 St. Louis block groups were 1,000 (standard deviation of 399).

Notably, no shootings occurred in 208 of the blocks groups. (Race, Crime, and the Micro-Ecology

of Deadly Force, 2016, Vol. 15 (1)).

             21.    After controlling for variables such as a single officer shooting multiple times, or


1
  David Klinger, University of St. Louis-Missouri, a paid independent contractor of UMSL. (See also e.g.
https://www.stltoday.com/news/local/crime-and-courts/study-of-st-louis-police-shootings-recommends-
transparency-training/article_fa40beca-e401-5d05-bc60-34ea1923b296.html ). (Study of St. Louis police
shootings recommends transparency, training.” (Ex. B).
2
    Id.
3
 Plaintiff has uncovered hundreds more police shootings that did not involve serious injury or death, as alleged
herein, concealed within the executed settlement release agreements.

                                                          5
    Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 6 of 42 PageID #: 637




multiple officers shooting in one incident, only 117 or 51% of the incidents did an officer actually

hit any suspects.

             22.     The number one common pattern of incidents which gave rise to officer

involved shootings were with one or more “suspicious persons” who were on foot or in a vehicle.

(Race, Crime, and the Micro-Ecology of Deadly Force, 2016, Vol. 15 (1). This group included

Mansur Ball-Bey.

             23.     In summary, the 230 police shootings were concentrated in a relatively small

number of St. Louis neighborhoods. Again, no shootings took place in 208 or 58.6% of the 355

block groups during the ten-year investigation. Yet one shooting occurring in each of 92 block

groups; two occurred in each of 36 block groups; and between three to five shootings occurred

in each of 19 block groups. It was concluded, that “the larger the proportion of Black residents

in a neighborhood, the greater the number of police shootings.” Mansur was killed in one of the

19 block groups with the highest number of police involved shooting— Fountain Park

Neighborhood.

             24.     Upon information and belief, from 2012 through 2014, police officers discharged

their firearms approximately 183 times. 4 More than half took place during foot chases (where the

offender alleged to have resisted). And officers struck their targets less than half the time. By way

of information and belief, Plaintiff obtained numerous release agreements just in the Fountain Park

Neighborhood in which, offenders were charged with resisting arrest, alleged a firearm discharge

by a police officer, and signed a “release agreement,” including:

             •     On December 20, 2012, Edward Wills was charged with resisting arrest, signed a

                   release agreement on June 26, 2013. The officer discharged his firearm which


4
 Plaintiff obtained data from the SLMPD’s “RAM” system that tracked and reported, resisting arrest claims, use of
force, including firearm discharges. The RAM’s system is no longer used to track these incidents.

                                                        6
    Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 7 of 42 PageID #: 638




                   occurred at the location of the incident 4924 Maple, St. Louis, MO—Fountain Park

                   Neighborhood, and upon information and belief.

             •     On February 7, 2013, Shonettda Ball was charged with interfering with officer,

                   signed a release agreement on March 22, 2013. The officer discharged his firearm

                   which occurred at the location of the incident 1241 N, Walton Ave. St. Louis—

                   Fountain Park Neighborhood and upon information and belief.

             •     On June 19, 2013, Marquise Elliott was charged with resisting arrest and signed a

                   release agreement on November 13, 2013. The officer discharged his firearm at the

                   location of the incident 1208 Aubert St. Louis, MO—Fountain Park Neighborhood

                   and upon information and belief.

             25.     According to the SLMD’s legal department, “the RAMS 5 system was

discontinued in 2014” rendering the collection of this data even more difficult. (“Seemingly, the

most straightforward of these recommendations is to produce an accurate of count of instances I

which police officers use deadly force.”) Race, Crime, and the Micro-Ecology of Deadly Force,

Klinger, Rosenfeld, Isom, Deckard, 2015. Nonetheless, by 2017, St. Louis Cops led the nation in

the rate of police shootings. 6 To date, Plaintiff has discovered that the driving force behind St.

Louis police officer’s rate of police shootings was the blanket Rec practice and policy at the City

Counselor’s office.




5
 RAMS was designed to track the number police firearm discharges within the SLMPD and resisting arrest cases.
The Source of Plaintiff’s numbers are derived from this database; however, RAMS does not account for firearm
discharges that are unreported due to execution of a release agreement release agreement.
6
 https://www.riverfronttimes.com/newsblog/2017/12/12/st-louis-cops-lead-nation-in-rate-of-police-shootings. (Ex
A).

                                                       7
    Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 8 of 42 PageID #: 639




                             ii.     Defendants Settled Numerous Excessive Force Claims in which,
                                     the Officer Discharged his/her Firearm, and charged the
                                     Defendant with resisting arrest.


                26.     Craig Higgins, the Defendant’s municipal division attorney manager, made clear

that Defendants aggressively pursue settlement releases in claims of excessive force in only

“resisting arrest” type cases. Higgins specifically stated, “So, I can't say that this is just how we do

business down here. But in those instances where there are physicality is in involved,” the City

seeks to obtain a settlement release. Craig Higgins, further clarified,

                      If, you know, if a person says you're under arrest and you start running
                      away, and now they catch you and beat you down, yeah, that's civil, but
                      we started with the premise that you ran away. So, you did resist. So, I
                      would issue that case.

                      But since I now know that was a beat down after the fact, I may be more
                      amenable to say well, if you wanna take a release, I'll dismiss the charges.
                      Some people might say, no, 'cause they may say, the beat down happened
                      after the fact. I'm like, I understand.

                      But in that instance I can't say that the resistance didn't occur. So, I think if
                      we're tryin' to say that, you know on every resistance case or in defense
                      case I require a release before I dismiss it. I would- I would say yeah,
                      that's true, but it's not like I'm making an issue of determinations. To issue
                      or not issue.

                27.     Initially, the public believed that the City of St. Louis had only settled 44 cases

since 2010 totaling $4.7 million for various injuries, wrongful imprisonment or death. 7 However,

Plaintiff uncovered over 14 times the amount of “secretly settled” cases, totaling over 650 executed

settlement release agreements stored in boxes at the St. Louis Metropolitan Police Department. Of




7
    https://www.ktrs.com/st-louis-police-shell-out-millions-in-secret-settlements/ (Ex. A).


                                                            8
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 9 of 42 PageID #: 640




the total executed release agreements settled by the City of St. Louis, 94% settled allegations for

excessive force, unlawful search and seizures arising from the specific charge of “resisting arrest.”

           28.     The Defendants were on full notice that officers were beating and discharging

their firearms because “suspects” ran away. Hundreds of victims settled their excessive force

claims for “running away” from Defendants, under the Defendant’s blanket Rec practice and

policy.

           29.     For example, between 2013-2014, all of the individuals described below secretly

settled their claims for allegations including excessive force and unlawful seizure arising from

their arrest for running away. Until late 2014, the Defendants tracked the use of force and the use

of firearms, taser, mace, baton/nightstick, hands, and others using a system called RAMS. As a

result, Plaintiff alleges firearm discharges upon information and belief from compiling all reports

available in this investigation and the newly obtained executed release agreements.

           30.     According to the RAMS 2013, Monthly Statistical report, in January there was

seven firearm discharges reported; in February there were five firearm discharges reported; in

March there were three firearm discharges reported; in April there were five firearm discharges

reported; in May there were three firearm discharge reports; in June and July there were two

firearm discharge reported in each respective month; in August there was one firearm discharge

reported; in September there was five firearm discharges reported; and in October there were eight

firearm discharges reported. Below is a reflection of the corresponding release agreement and

firearm discharge.

                 1. On January 16, 2013, Calvin Waler was charged with resisting arrest regarding
                    an incident at 5915 Laura Ave. St. Louis, Mo 63136. Upon information and
                    belief, the officer discharged his firearm but did not strike the defendant.
                 2. On January 23, 2013, Molly Gott was charges with resisting arrest regarding an
                    incident at 701 Market St., St. Louis, MO 63101. Upon information and belief,
                    the officer discharged his firearm but did not strike the defendant.

                                                 9
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 10 of 42 PageID #: 641




            3. On January 24, 2013, Jacob L. Ragland was charged with resisting arrest
               regarding an incident at 5853 Saloma, St. Louis, MO. Upon information and
               belief, the officer discharged his firearm but did not strike the defendant.
            4. On January 25, 2013, Harry Joseph Alper was charged with resisting arrest
               regarding an incident at 701 Market St., St. Louis, MO 63101. Upon
               information and belief, the officer discharged his firearm but did not strike the
               defendant.
            5. On January 25, 2013, Michael Bowerson was charged with resisting arrest
               regarding an incident at 701 Market St., St. Louis, MO 63101. Upon
               information and belief, the officer discharged his firearm but did not strike the
               defendant.
            6. On January 25, 2013, David R. Cohen was charged with resisting arrest
               regarding an incident at 701 Market St., St. Louis, MO 63101. Upon
               information and belief, the officer discharged his firearm but did not strike the
               defendant.
            7. On January 25, 2013, Richard Adam Hall was charged with resisting arrest
               regarding an incident at Peabody Energy HQ. Upon information and belief, the
               officer discharged his firearm but did not strike the defendant.
            8. On January 25, 2013, Daniel Ryskiewich was charged with resisting arrest
               regarding an incident at 701 Market St., St. Louis, MO 63101.
            9. On January 25, 2013, Christopher Singer was charged with resisting arrest
               regarding an incident at 701 Market St., St. Louis, MO 63101
            10. On February 1, 2013, A Corey Hunter was charged with resisting arrest
                regarding an incident at 4863 Margaretta. Upon information and belief, the
                officer discharged his firearm but did not strike the defendant.
            11. On February 1, 2013, William D. Shirley was charged with resisting arrest
                regarding an incident at 4109 Clara Pl. Upon information and belief, the officer
                discharged his firearm but did not strike the defendant.
            12. On February 2, 2013, Nicholas Busch was charged with resisting arrest
                regarding an incident at 721 N. 2nd St., St. Louis, MO 63102. Upon information
                and belief, the officer discharged his firearm but did not strike the defendant.
            13. On February 6, 2013, Tricia Nevler was charged with resisting arrest regarding
                an incident at 3741 Texas Ave., St. Louis, MO 63118. Upon information and
                belief, the officer discharged his firearm but did not strike the defendant.
            14. On February 9, 2013, Reese Benson was charged with resisting arrest regarding
                an incident at 815 Russell Blvd., St. Louis, MO 63104. Upon information and
                belief, the officer discharged his firearm but did not strike the defendant.
            15. On February 10, 2013, Nika Ponder was charged with resisting arrest regarding
                an incident at 999 N. 2nd St., St. Louis, MO 63102.
            16. On February 10, 2013 ,Cedric Roden was charged with resisting arrest
                regarding an incident at 1917 Washington.

                                             10
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 11 of 42 PageID #: 642




            17. On February 11, 2013, Tara Morris was charged with resisting arrest regarding
                an incident at 3100 Olive St., St. Louis, MO 63103.
            18. On February 14, 2013, Kristina Felix was charged with resisting arrest
                regarding an incident at 5514 Ashland.
            19. On February 27, 2013, Carlos Booze was charged with resisting arrest regarding
                an incident at 1324 Laselle St., St. Louis, MO 63104.
            20. On March 8, 2013, Charles Brown was charged with resisting arrest regarding
                an incident at 3426 Chippewa. Upon information and belief, the officer
                discharged his firearm but did not strike the defendant.
            21. On March 14, 2013, Myron Spears was charged with resisting arrest regarding
                an incident at 900 Angelrodt. Upon information and belief, the officer
                discharged his firearm but did not strike the defendant.
            22. On March 15, 2013, Brian Sieve was charged with resisting arrest regarding an
                incident at 959 Dover. Upon information and belief, the officer discharged his
                firearm but did not strike the defendant.
            23. On March 16, 2013, Matthew O’Donnell was charged with resisting arrest
                regarding an incident at 2000 Market St., St. Louis, MO 63103.
            24. On March 16, 2013, Robert Stump was charged with resisting arrest regarding
                an incident at 1025 Washington Ave., St. Louis, MO 63101.
            25. On March 16, 2013, James Thornton was charged with resisting arrest regarding
                an incident at 5244 Buncroft Ave.
            26. On March 17, 2013, John Poeschl was charged with resisting arrest regarding
                an incident at 195 Washington St.
            27. On April 3, 2013, John Powell was charged with resisting arrest regarding an
                incident at 3941 S. Grand Blvd., St. Louis, MO 63118. Upon information and
                belief, the officer discharged his firearm but did not strike the defendant.
            28. On April 7, 2013, Mathew Hester was charged with resisting arrest regarding
                an incident at 721 N. 2nd St., St. Louis, MO 63102. Upon information and
                belief, the officer discharged his firearm but did not strike the defendant.
            29. On April 12, 2013, Jadda Kennedy was charged with resisting arrest regarding
                an incident at 4500 Fais Ave. Upon information and belief, the officer
                discharged his firearm but did not strike the defendant.
            30. On April 14, 2013, Derrick Whitfield was charged with resisting arrest
                regarding an incident at 713 Lami St., St. Louis, MO 63104. Upon information
                and belief, the officer discharged his firearm but did not strike the defendant.
            31. On April 28, 2013, Andrew Brooks was charged with resisting arrest regarding
                an incident at 999 N. 2nd St., St. Louis, MO 63102. Upon information and
                belief, the officer discharged his firearm but did not strike the defendant.
            32. On April 28, 2013, Jeffrey Simmons was charged with resisting arrest regarding
                an incident at 1901 Wash Ave.

                                             11
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 12 of 42 PageID #: 643




            33. On April 28, 2013, Ricardo Sunray was charged with resisting arrest regarding
                an incident at 101 N. Broadway, St. Louis, MO 63102.
            34. On May 14, 2013, Enrique Garcia-Bronr was charged with resisting arrest
                regarding an incident at 7201 Landsdown Ave. Upon information and belief,
                the officer discharged his firearm but did not strike the defendant.
            35. On May 16, 2013, Salvatore Botini was charged with resisting arrest regarding
                an incident at 7425 Parkwood Dr., St. Louis, MO 63116. Upon information and
                belief, the officer discharged his firearm but did not strike the defendant.
            36. On May 17, 2013, Christopher Clarett was charged with resisting arrest
                regarding an incident at 1029 Alara. Upon information and belief, the officer
                discharged his firearm but did not strike the defendant.
            37. On May 20, 2013, Adrie E. Leonard was charged with resisting arrest regarding
                an incident at 3200 Nebraska Ave., St. Louis, MO 63118.
            38. On May 25, 2013, Elizabeth A. Purder was charged with resisting arrest
                regarding an incident at 2736 Chareton.
            39. On May 26, 2013, Nicholas Vericella was charged with resisting arrest
                regarding an incident at 6177 Delmar Blvd., St. Louis, MO 63112.
            40. On June 1, 2013, Kevin Augustine was charged with resisting arrest regarding
                an incident at 618n. 7th St. Upon information and belief, the officer discharged
                his firearm but did not strike the defendant.
            41. On June 3, 2013, Anastasia Ewing was charged with resisting arrest regarding
                an incident at 3105 N. Taylor. Upon information and belief, the officer
                discharged his firearm but did not strike the defendant.
            42. On June 4, 2013, Tammy Lynn Mouata was charged with resisting arrest
                regarding an incident at 1827 S. 10th St.
            43. On June 12, 2013, Caroline Gray was charged with resisting arrest regarding an
                incident at 3631 Gravois Ave., St. Louis, MO, 63116.
            44. On June 13, 2013, James Booker was charged with resisting arrest regarding an
                incident at Enright/Pendelton.
            45. On June 13, 2013, Cyntoria Larry was charged with resisting arrest regarding
                an incident at 2800 Cherokee.
            46. On June 16, 2013, Kristopher Williams was charged with resisting arrest
                regarding an incident at 5595 Grand Dr., St. Louis, MO 63112.
            47. On June 16, 2013, Travon Niggins was charged with resisting arrest regarding
                an incident at 4474 Lexington.
            48. On June 18, 2013, Kevion Mitchell was charged with resisting arrest regarding
                an incident at 3589 Minnesota.
            49. On June 19, 2013, Renesha Baldwin was charged with resisting arrest regarding
                an incident at 2111 Sulphur.


                                             12
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 13 of 42 PageID #: 644




            50. On June 19, 2019, Marquis Elliot was charged with resisting arrest regarding
                an incident at 1208 Aubert.
            51. On June 25, 2013, Arthur S. Parott was charged with resisting arrest regarding
                an incident at 4119 Minnesota.
            52. On July 6, 2013, Larry Allen Brown, Jr. was charged with resisting arrest
                regarding an incident at 2332 Dodier. Upon information and belief, the officer
                discharged his firearm but did not strike the defendant.
            53. On July 6, 2013, William Dunigan was charged with resisting arrest regarding
                an incident at 101 N. Broadway, St. Louis, MO 63102. Upon information and
                belief, the officer discharged his firearm but did not strike the defendant.
            54. On July 9, 2013, Corey E. Williams was charged with resisting arrest regarding
                an incident at 3637 S. Kingshighway Blvd., St. Louis, MO 63109.
            55. On July 9, 2013, Keenon Plott was charged with resisting arrest regarding an
                incident at 5421 Vera.
            56. On July 16, 2013, Justin Jenninos was charged with resisting arrest regarding
                an incident at 118 N. 2nd St., Bay St. Louis, MS 39520.
            57. On August 5, 2013, Brian Comes was charged with resisting arrest regarding
                an incident at 210 Morgan St., St. Louis, MO 63102. Upon information and
                belief, the officer discharged his firearm but did not strike the defendant.
            58. On August 8, 2013, Robert Cohen was charged with resisting arrest regarding
                an incident at 1300 Washington Ave., St. Louis, MO 63103.
            59. On August 11, 2013, Maria Sanchez was charged with resisting arrest regarding
                an incident at 420 S.8th St., St. Louis, MO 63102.
            60. On August 13, 2013, Samuel Adam Katz was charged with resisting arrest
                regarding an incident at 5800 Lagoon Dr.
            61. On August 18, 2013, Eboni R. Gamble was charged with resisting arrest
                regarding an incident at 3921 N. 21st St., St. Louis, MO 63107.
            62. On August 18, 2013, Destini R. Gamble was charged with resisting arrest
                regarding an incident at 3921 N. 21st St., St. Louis, MO 63107.
            63. On August 18, 2013, Amanda Hecthormar was charged with resisting arrest
                regarding an incident at 1300 Washington Ave., St. Louis, MO 63103.
            64. On August 18, 2013, Debra A. Townsend was charged with resisting arrest
                regarding an incident at 3921 N. 21st St., St. Louis, MO 63107.
            65. On August 22, 2013, Ricky Utley was charged with resisting arrest regarding
                an incident at 4014 Union Blvd., St. Louis, MO 63115.
            66. On August 25, 2013, Oddie J. Powell was charged with resisting arrest
                regarding an incident at 710 North 2nd St., St. Louis, MO 63102.
            67. On August 25, 2013, Bernard A. Ransom was charged with resisting arrest
                regarding an incident at 1201 Washington Ave., St. Louis, MO 63103.

                                            13
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 14 of 42 PageID #: 645




            68. On August 26, 2013, Oddie J. Powell was charged with resisting arrest
                regarding an incident at 710 N. 2nd St., St. Louis, MO 63102.
            69. On August 29, 2013, Dominic Howell-Butler was charged with resisting arrest
                regarding an incident at 3100 S. Grand Blvd., St. Louis, MO 63118.
            70. On August 31, 2013, Joshua Graham was charged with resisting arrest
                regarding an incident at 720 N. 2nd St.
            71. On September 3, 2013, Marlen Waller was charged with resisting arrest
                regarding an incident at 1200 S. Tucker Blvd., St. Louis, MO 63104. Upon
                information and belief, the officer discharged his firearm but did not strike the
                defendant.
            72. On September 10, 2013, Oshea Adnre Wilson was charged with resisting arrest
                regarding an incident at 1452 Chouteau Ave., St. Louis, MO 63103. Upon
                information and belief, the officer discharged his firearm but did not strike the
                defendant.
            73. September 15, 2013, Sean Dula was charged with resisting arrest regarding an
                incident at Delmar & Skinker. Upon information and belief, the officer
                discharged his firearm but did not strike the defendant.
            74. On September 17, 2013, Matgher Fine was charged with resisting arrest
                regarding an incident at 1234 Washington Ave., St. Louis, MO 63103. Upon
                information and belief, the officer discharged his firearm but did not strike the
                defendant.
            75. On September 18, 2013, Leonard Riggins, Jr. was charged with resisting arrest
                regarding an incident at 2820 Goodfellow. Upon information and belief, the
                officer discharged his firearm but did not strike the defendant.
            76. On September 20, 2013, Gregg Traupe was charged with resisting arrest
                regarding an incident at 4740 Vernon.
            77. On September 27, 2013, Michael Johnson was charged with resisting arrest
                regarding an incident at 4909 Lindenwood.
            78. On September 29, 2013, Anthony Tate was charged with resisting arrest
                regarding an incident at 331 De Baliviere Ave.
            79. On September 30, 2013, Donesha Howlett was charged with resisting arrest
                regarding an incident at 4415 Natural Bridge.
            80. On October 1, 2013, Kenneth Robinson was charged with resisting arrest
                regarding an incident at 4201 Meramac. Upon information and belief, the
                officer discharged his firearm but did not strike the defendant.
            81. On October 13, 2013, Steven A. Cohen was charged with resisting arrest
                regarding an incident at 1117 Hampton Ave., St. Louis, MO 63139. Upon
                information and belief, the officer discharged his firearm but did not strike the
                defendant.



                                             14
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 15 of 42 PageID #: 646




                 82. On November 3, 2013, Joshuan Thomas Bey was charged with resisting arrest
                     regarding an incident at 1025 Washington Ave., St. Louis, MO 63101.
                 83. On November 3, 2013, Cory Penn was charged with resisting arrest regarding
                     an incident at 701 Convention Plaza.
                 84. On November 7, 2013, Devin Canion was charged with resisting arrest
                     regarding an incident at 2607 Gravois Ave., St. Louis, MO 63118.
                 85. On November 8, 2013, Kenneth Robinson was charged with resisting arrest
                     regarding an incident at 2504 California.
                 86. On November 9, 2013, Brian Timothy Rando was charged with resisting arrest
                     regarding an incident at 939 Lebanon Dr.
                 87. On November 13, 2013, Tyler Behiter was charged with resisting arrest
                     regarding an incident at 6109 Gravois Ave., St. Louis, MO 63116.
                 88. On December 1, 2013 Marrkeith Smith was charged with resisting arrest
                     regarding an incident at 3635 Vista.
                 89. On December 3, 2013, Lindom B Chillers was charged with resisting arrest
                     regarding an incident at 2317 Texas Ave., St. Louis, MO 63104.
                 90. On December 5, 2013, Natalie Grybauskas was charged with resisting arrest
                     regarding an incident at 701 Market St., St. Louis, MO 63101.
                 91. On December 22, 2013, Shannon Morgan was charged with resisting arrest
                     regarding an incident at 1236 Washington Ave., St. Louis, MO 63103.
                 92. On December 22, 2013, Franco Pica was charged with resisting arrest regarding
                     an incident at 2144 Market St., St. Louis, MO 63103.


           31.     In January 2014, there were three firearm discharges reported; in February there

were eight firearm discharges reported; in March there were two firearm discharges reported; and

in April there were five firearm discharges reported. The release agreement and firearm discharges

correlated as follows:

                 93. On January 3, 2014, Maximilian Straubha was charged with resisting arrest
                     regarding an incident. Upon information and belief, the officer discharged his
                     firearm but did not strike the defendant.
                 94. On January 23, 2014, Natalie Turner was charged with resisting arrest regarding
                     an incident at 4018 Cord. Upon information and belief, the officer discharged
                     his firearm but did not strike the defendant.
                 95. On February 2, 2014, Christopher Mooney was charged with resisting arrest
                     regarding an incident at 2141 Geyer Ave. Upon information and belief, the
                     officer discharged his firearm but did not strike the defendant.

                                                 15
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 16 of 42 PageID #: 647




            96. On February 3, 2014, Perry Purnell was charged with resisting arrest regarding
                an incident at 3500 Bingham. Upon information and belief, the officer
                discharged his firearm but did not strike the defendant.
            97. On February 14, 2014, Brooklynn Pennington was charged with resisting arrest
                regarding an incident at 430 S. 15th St. Upon information and belief, the officer
                discharged his firearm but did not strike the defendant.
            98. On March 16, 2014, Peter J. Gioia was charged with resisting arrest regarding
                an incident at 541 N. Grand Blvd., St. Louis, MO 63103. Upon information and
                belief, the officer discharged his firearm but did not strike the defendant.
            99. On March 16, 2014, Christopher A, Thomas was charged with resisting arrest
                regarding an incident at 315 N. 9th St. Upon information and belief, the officer
                discharged his firearm but did not strike the defendant.
            100. On March 19, 2014, Demarko Smith was charged with resisting arrest
               regarding an incident at 4300 S. 38th St., St. Louis, MO 63116.
            101. On March 20, 2014, Anthony Roher was charged with resisting arrest
               regarding an incident at 3934 S. Grand Blvd., St. Louis, MO 63118.
            102. On March 22, 2014, Shune D. Heard was charged with resisting arrest
               regarding an incident at 2101 Lucas.
            103. On March 30, 2014, Dimitrieus Rose was charged with resisting arrest
               regarding an incident at 2600 Natural Bridge.
            104. On April 9, 2014, Ashley E. Smith was charged with resisting arrest
               regarding an incident at 6002 Oleatha.
            105. On April 12, 2014, Derek Tuchmann was charged with resisting arrest
               regarding an incident at 601 Clark Ave., St. Louis, MO 63102. Upon
               information and belief, the officer discharged his firearm but did not strike the
               defendant.
            106. On April 27, 2014, Ryan Mender was charged with resisting arrest
               regarding an incident at 4127 Manchester Ave., St. Louis, MO 63110.
            107. On May 16, 2014, Travis Mosberger was charged with resisting arrest
               regarding an incident at 420 S. 8th St., St. Louis, MO 63102.
            108. On May 22, 2014, Lonnie Cole, Jr. was charged with resisting arrest
               regarding an incident at 3934 S. Grand Blvd., St. Louis, MO 63118.
            109. On May 23, 2014, Justin Wright was charged with resisting arrest regarding
               an incident at 4600 Morgan Ford Rd., St. Louis, MO 63116.
            110. On May 28, 2014, Brittany Owens was charged with resisting arrest
               regarding an incident at 4112 W. Belle.
            111. On June 3, 2014, John R. Dickmann was charged with resisting arrest
               regarding an incident at 7411 S. Broadway, St. Louis, MO 63111.
            112. On June 4, 2014, Annie Cunningham was charged with resisting arrest
               regarding an incident at 3000 Park Ave., St. Louis, MO 63104.
                                             16
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 17 of 42 PageID #: 648




            113. On June 6, 2014, Dale McGinnis was charged with resisting arrest regarding
               an incident at 707 N. Kingshighway.
            114. On June 7, 2014, Kyle M. Cain was charged with resisting arrest regarding
               an incident at 4266 E. Natural Bridge Ave., St. Louis, MO 63115.
            115. On June 20, 2014, Kevin Moore was charged with resisting arrest regarding
               an incident at 5099 Minerva.
            116. On June 28, 2014, IIro Suljic was charged with resisting arrest regarding an
               incident at 6254 Cravois.
            117. On June 28, 2014, Darrell Laney was charged with resisting arrest regarding
               an incident at 5555 Etzel.
            118. July 1, 2014, Jerome Stone was charged with resisting arrest regarding an
               incident at 5093 Ridge Ave.
            119. On July 8, 2014, Michael Walton was charged with resisting arrest
               regarding an incident at 420 S. 8th St., St. Louis, MO 63102.
            120. On July 10, 2014, Larry D. McInnis was charged with resisting arrest
               regarding an incident at 3934 S. Grand Blvd., St. Louis, MO 63118.
            121. On July 12, 2014, Austin J. Winn was charged with resisting arrest
               regarding an incident at 6252 Famous Ave., St. Louis, MO 63139.
            122. On July 20, 2014, Connor McClanahan was charged with resisting arrest
               regarding an incident at 6001 Manchester Ave., St. Louis, MO 63110.
            123. On August 2, 2014, Ebony Phillips was charged with resisting arrest
               regarding an incident at 5355 Alfred.
            124. On September 3, 2014, Brandon Storman was charged with resisting arrest
               regarding an incident at 1000 Spruce St., St. Louis, MO 63102.
            125. On September 3, 2014, Barbara Smith was charged with resisting arrest
               regarding an incident at 4157 Peck Ave.
            126. On September 13, 2014, Khawaja M. Munir was charged with resisting
               arrest regarding an incident at 4630 Lindell Blvd., St. Louis, MO 63108.
            127. On September 22, 2014, Lewis Ware was charged with resisting arrest
               regarding an incident at 1526 Lipton.
            128. On September 25, 2014, Christopher Johnson was charged with resisting
               arrest regarding an incident at 5384 Patton.
            129. On September 28, 2014, Jon Morrison was charged with resisting arrest
               regarding an incident at 4615 Macklind Ave., St. Louis, MO 63109.
            130. On October 4, 2014, Steve Johnson was charged with resisting arrest
               regarding an incident at 3934 S. Grand Blvd., St. Louis, MO 63118.
            131. On October 4, 2014, Brian J. Dorsey was charged with resisting arrest
               regarding an incident at 1402 Clark Ave., St. Louis, MO 63103.


                                            17
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 18 of 42 PageID #: 649




            132. On October 6, 2014, James C. Perry, Jr. was charged with resisting arrest
               regarding an incident at 2618 Dr. MLK.
            133. On October 7, 2014, Joseph T. Clamase was charged with resisting arrest
               regarding an incident at 601 Clark St., St. Louis, MO 63102.
            134. On October 7, 2014, Justin Bryson was charged with resisting arrest
               regarding an incident at 420 S. 8th St., St. Louis, MO 63102.
            135. On October 7, 2014, Terrance Martin was charged with resisting arrest
               regarding an incident at 4321 Warne.
            136. On October 11, 2014, Jeremy Bryson was charged with resisting arrest
               regarding an incident at 601 Clark St., St. Louis, MO 63102.
            137. On October 19, 2014, Joshua Mathis was charged with resisting arrest
               regarding an incident at 601 Clark St., St. Louis, MO 63102.
            138. On October 25, 2014, William Parks was charged with resisting arrest
               regarding an incident at 711 N. Tucker.
            139. On October 27, 2014, James Dixon was charged with resisting arrest
               regarding an incident at 4774 Kings.
            140. On October 29, 2014, Stephanie Zemblidge was charged with resisting
               arrest regarding an incident at the corner of Russell and Gravois.
            141. On October 30, 2014, Carl Garland was charged with resisting arrest
               regarding an incident at 100 Elmond Ave.
            142. On November 2, 2014, Alex H. Mueller was charged with resisting arrest
               regarding an incident at 6051 W. Cahame.
            143. On November 5, 2014, Carvelle L. Jones was charged with resisting arrest
               regarding an incident at 1150 Riverview Blvd., St. Louis, MO 63147.
            144. On November 9, 2014, Destany Bagby was charged with resisting arrest
               regarding an incident at 5476 Genevieve.
            145. On November 11, 2014, Donald R. Norris was charged with resisting arrest
               regarding an incident at 4684 S. Grand Blvd., St. Louis, MO 63111.
            146. On November 30, 2014, Nicholas A, Jackson was charged with resisting
               arrest regarding an incident at N. 7th St. & Chestnut St., St. Louis, MO 63101.
            147. On November 30, 2014, Nile McClain was charged with resisting arrest
               regarding an incident at 700 Chestnut St., St. Louis, MO 63101.
            148. On December 9, 2014, Carl D. Gray was charged with resisting arrest
               regarding an incident at 3203 Delar St.
            149. On December 11, 2014, Timothy Baumer was charged with resisting arrest
               regarding an incident at 1401 Clark Ave., St. Louis, MO 63103.
            150. On December 11, 2014, Julie Noonan was charged with resisting arrest
               regarding an incident at 1401 Clark Ave., St. Louis, MO 63103.


                                            18
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 19 of 42 PageID #: 650




                151. On December 12, 2014, Chana Akushe was charged with resisting arrest
                   regarding an incident at 4026 Dryden Ave., St. Louis, MO 63115.
                152. On December 21, 2014, Sokol Zuko was charged with resisting arrest
                   regarding an incident at N. Broadway & St. Laus Ave.
                153. On December 28, 2014, Paul Davis was charged with resisting arrest
                   regarding an incident at 4635 Alaska Ave., St. Louis, MO 63111.
                154. On December 31, 2014, Ella Rose Davis was charged with resisting arrest
                   regarding an incident at 1915 Olive Blvd., St. Louis, MO 63141.


          32.     By 2015, the Defendant stopped using RAMS to record the resisting arrest and

use of force, with the manner of force, e.g. firearm discharge. However, Plaintiff was able to

confirm upon information and belief the following:

                155. On January 29, 2015, Erione Watson was charged with resisting arrest
                   regarding an incident at 1015 S. Broadway, St. Louis, MO 63104.
                156. February 8, 2015, Jacob Julius was charged with resisting arrest regarding
                   an incident at 601 Clark Ave., St. Louis, MO 63102.
                157. On February 8, 2015, Torrence Smith was charged with resisting arrest
                   regarding an incident at 4659 Maryland. Upon information and belief, the
                   officer discharged his firearm but did not strike the defendant.
                158. On February 15, 2015, William J. Tucker was charged with resisting arrest
                   regarding an incident at 6543 Hancock.
                159. On February 18, 2015, Florentino Contreras was charged with resisting
                   arrest regarding an incident at 4434 Oleatha.
                160. On March 7, 2015, Ryan J. Banning was charged with resisting arrest
                   regarding an incident at 5206 Devonshire.
                161. On March 14, 2015, Ronald Declue was charged with resisting arrest
                   regarding an incident at 3505 Park Ave., St. Louis, MO 63104.
                162. On April 1, 2015 Yingkai Tan was charged with resisting arrest regarding
                   an incident at 3320 Locust St., St. Louis, MO 63103.
                163. On April 9, 2015, Javonte O. Tompsin was charged with resisting arrest
                   regarding an incident at 3710 N. Grand Blvd., St. Louis, MO 63107. Upon
                   information and belief, the officer discharged his firearm but did not strike the
                   defendant.
                164. On April 29, 2015, Christopher Upchurch was charged with resisting arrest
                   regarding an incident at 4250 S. Broadway.
                165. On May 2, 2015, Angela Landis was charged with resisting arrest regarding
                   an incident at 3868 Dr. MLK.

                                                 19
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 20 of 42 PageID #: 651




                 166. On May 17, 2015, Arther Elly was charged with resisting arrest regarding
                    an incident at 4301 Wayne. Upon information and belief, the officer discharged
                    his firearm but did not strike the defendant.
                 167. On May 29, 2015, Frederick McGee was charged with resisting arrest
                    regarding an incident at 415 Holly Hills Ave., St. Louis, MO 63111. Upon
                    information and belief, the officer discharged his firearm but did not strike the
                    defendant.
                 168. On July 4, 2015, Syed Haider was charged with resisting arrest regarding
                    an incident at 601 Clark St., St. Louis, MO 63102.
                 169. On August 8, 2015, Aaron J. Wienmann was charged with resisting arrest
                    regarding an incident at 1115 Hampton Ave., St. Louis, MO 63139.


           33.     In all 1-169 incidents alleged herein, the Defendants were fully aware of

allegations that the Defendants used excessive force and were discharging their firearms at the

defendants because the release agreements were executed and hand delivered to the St. Louis

Metropolitan Police Department. The settlement release agreements specifically released

excessive force claims. The executed release agreements were stored in boxes at the SLMPD.

However, Defendants failed to investigate any of the facts underlying a single executed release

agreement and/or the corresponding allegation of the officer discharging his firearm.

           34.     In a federal criminal indictment, federal prosecutors explain undercover officer

was assigned to walk through a group of protestors to monitor and report unlawful activity. The

SLMPD officers brutally beat the undercover officer L.H. and alleged that Officer L.H. resisted

arrest and was not compliant. The indictment further read:

                 It was part of the manner and means of the conspiracy that the
                 defendants… made false statements regarding their conduct and the
                 conduct of L.H. during the course of the arrest in an effort to justify
                 their use of force on L.H., including falsely claiming that L.H.
                 resisted arrest and was not compliant, despite the fact that LH. was
                 an experienced undercover officer who specifically wore a shirt that
                 revealed his waistband so that he would not be mistaken for being
                 armed during the Stockley protests. (emphasis in underlined only).




                                                   20
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 21 of 42 PageID #: 652




                                             FACTS

            35.   Against this backdrop, Mansur Ball-Bey was killed because he was in the

wrong neighborhood (Fountain Park) and ran from police. On or about August 19, 2015,

Defendants Chandler and Vaughn and other police officers went to a residence located at 1241

Walton Avenue, St. Louis, MO 63108 to execute a search warrant. Defendants Chandler, Vaughn,

and an ATF Agent were assigned to cover the backyard of 1241 Walton Avenue.

            36.   While there, Plaintiff’s decedent, Mansur Ball-Bey, and a 14-year-old were

walking in alley way behind 1241 Walton when they first made visual contact with Defendant’s

Vaughn and Chandler. The Defendants, with their guns drawn, chased them. The 14-year-old

juvenile stopped running and hid behind an abandoned car parked in an empty lot next to 1241

Walton. While Mansur continued to run southbound in the alley way.

            37.   Mansur, who was unarmed, turned into the backyard of 1233 Walton Avenue,

and began to run eastbound toward the front of the property.

            38.   The Defendants continued to chase Mansur through the back yard of 1233

Walton, and fired multiple shots striking him once in the back.

            39.   The gunshot wound severed Mansur’s spinal cord which caused him to fall face

first in the front yard at 1233 Walton Avenue and died. Mansur was employed with UPS and was

a youth leader at his church. He did not have a criminal record.

            40.   That at all times mentioned, Defendants Chandler and Vaughn were acting

under the color of the statutes, ordinances, regulations, customs, and usages of Defendant City of

St. Louis and the State of Missouri and under the authority of their respective office as police

officers.

            41.   Specifically, Defendants Chandler and Vaughn were driven, motivated, and



                                               21
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 22 of 42 PageID #: 653




protected as a direct result of Defendant Dotson’s ‘Rec & Normal’ policies and practices which

permeated throughout the City of St. Louis for the preceding three years.

                  a. “THE RELEASE or “REC”

            42.    The Defendant City of St. Louis incorporated, and enforced a blanket release

practice and policy (referred to as the “The Release, or “‘Rec policy” “the Rec”), spanning over

two decades under the direction, supervision and authority of City of St. Louis Counselor’s office.

            43.    The City Counselor’s policy states:

                      3. “Resisting arrest & Interfering with a Police Officer
                      charges cannot be amended without first obtaining a
                      signed release from defendant (See Sample).” (no
                      emphasis added)

            44.    The policy provides a sample of “The Release” which Plaintiffs by reference

incorporate as Exhibit A.

            45.    The Rec Policy requires the releasor to enter into a contract between, the City of

St. Louis, the Mayor’s office (whose name appear), Bush and Garvin the Police department, and

any employee of SLMPD, under the threat of criminal prosecution.

            46.     “The Release” was written to censor, restrain, and deter civil rights’

lawsuits against the Defendant City of St. Louis. The Release further acted as a method to conceal

and obscure civil rights violations by the Defendant City of St. Louis Metropolitan Police

Department.

            47.    Plaintiff has not found a single case that Defendants “legally enforced” a

Release agreement against a plaintiff in federal court because The Release was not created for its

legal effect. Instead, the Release was created for its psychological effects that resulted, and

continue to result, in censorship and prior restraints on accused victims to petition the courts for

redress of civil rights violations.

                                                  22
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 23 of 42 PageID #: 654




           48.    Defendant City consulted experienced attorneys with strong marketing and

constitutional law backgrounds. Consultant-1, was an experienced civil defense attorney who was

also a constitutional law professor.     Consultant-1, had a strong background in marketing,

advertising and mass communication holding advanced degrees in both. Consultant-1 ultimately

became the top enforcer for the Rec practice and policy, and regularly consulted Defendant Dotson

and the St. Louis Metropolitan Police Department on planning and policy.

           49.    Since 1987, prosecutors and legal practitioners have been aware of the

psychological effects of release agreements. Defendants knew and should have known of these

widely known effects. In an interview with John Palermo, Former Assistant City Attorney,

Personnel Litigation; Former Acting Supervisor, City Court Division, of Denver City Attorney’s

Office, he said the, “effect of releases was largely psychological, although releases were probably

unenforceable.”

           50.    That same year, James Fais, Former Chief Prosecutor, City Attorney’s Office in

Columbus, Ohio, explained, “the release convinces defendants that there is no legal redress, and

they do not go to lawyers.”

           51.    Renowned Constitutional Law professor from Suffolk University School of Law

Michael Avery explained, "if the person believes in it [The Release], they don't sue; it's like Santa

Claus."

           52.    The Defendants’ blanket Release policy acts as an end around, for municipal

immunity against §1983 claims. Defendants have relied on Release agreements to act as legal

immunity from civil rights claim without judicial oversight. As, one prosecutor of Defendant City

of St. Louis explained, “…my whole point, why would I plead down a charge, and potentially be

looking at civil liability, I’m not doing myself any favors by doing that.”



                                                 23
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 24 of 42 PageID #: 655




            53.    The City prosecutors were trained under this blanket Release policy, which

inherently conflicts with the prosecutor’s ethical duty. The prosecutor in a criminal case shall: (a)

refrain from prosecuting a charge that the prosecutor knows is not supported by probable cause.

Missouri Special Responsibilities for Prosecutors, Rule 4-3.8. To force prosecutors to obtain

Release agreements by presenting the appearance they have probable cause, thus forcing cases to

trial, is an ethical and legal dilemma, requiring obvious training for prosecutors themselves.

            54.    Instead, The City prosecutors are motivated and base decisions to amend or

dismiss solely on a blanket Release policy. Even a current prosecutor in Defendants’ municipal

division stated, “if its a clear cut “bogus” arrest, then the defendant shouldn’t be asking for a

plea, tell em’ put it on the docket set it for trial.”

            55.    Defendants’ prosecutors believe, an arrest that is clearly improper and violative

of an accused victims’ civil rights will not be dismissed or amended, instead, the accused victim’s

only relief is to take the matter to trial.

            56.    When asked was there any way around “a clear-cut bogus arrest,” a chief

prosecutor with the Defendants’ municipal division replied, “no, my whole point, why would I

plead down a charge, and potentially be looking at civil liability, I’m not doing myself any favors

by doing that.” The Release’s purpose has nothing to do with reducing the burden on the judicial,

instead the blanket release policy is enforced to protect the City of St. Louis from paying accused

victims’ compensation for police misconduct.

            57.    The Rec Policy does not distinguish between frivolous and meritorious claims,




                                                    24
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 25 of 42 PageID #: 656




nor is the Release supported by objective and relevant public interests. In fact, Defendants’

municipal prosecutor stated, “my attitude is, if his [an accused victim’s] case is so strong, you’ll

[accused victim] try it here [in municipal court] and win and try it in the civil case and win.” The

stronger an accused victim’s case for police misconduct relating to the facts of resisting arrest or

interference with a police officer, the more aggressive the Defendants are with pushing the case to

criminal trial.

            58.   Defendant City of St. Louis supervised, controlled, and trained the prosecutors

on its blanket release policy, during the relevant period, which has resulted in numerous, widely

known and accepted practices of prosecutorial overreaching to obtain signatures on blank Release

forms or force falsely accused victims to trial.

            59.   Currently, the City Counselor, Julian Bush (hereinafter also referred to as

“Bush” or “Julian Bush”) in his official capacity, supervises, controls, and trains the Municipal

Court Division, who continues to engage in prosecutorial overreaching to obtain signatures on

blank release forms.

            60.   Bush trained, supervised, and controlled its prosecutors seek a Release

agreement of all civil rights claims regardless of any exonerating facts a defendant presents. In

fact, the policy itself is contained in the Defendants’ “Intern Guide” used as a training guide for

new and prospective attorneys for Bush’s office.

            61.   Defendant City through, Julian Bush, trained, supervised, and controlled its

prosecutors to obtain a signed Release agreement after discovering possible civil rights violations,

as a result of Defendants’ blanket release policy.

            62.   Defendant City through, Julian Bush, trained, supervised, and controlled its p




                                                   25
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 26 of 42 PageID #: 657




prosecutors to obtain a signed Release agreement without an analysis of any civil rights violation,

as a result of Defendants’ blanket release policy.

           63.    Defendant City through, Julian Bush, trained, supervised, and controlled its

prosecutors to obtain a signed Release agreement without an impartial and fair analysis of any civil

rights violation, as a result of Defendants’ blanket release policy.

           64.    Defendant City through, Julian Bush, trained, supervised, and controlled its

prosecutors to obtain Release agreements although arresting officers were not present to testify in

court, as required by city ordinances.

           65.    Defendant City through, Julian Bush, trained, supervised, and controlled its

prosecutors to omit material facts related to Plaintiffs’ resisting arrest or interference with police

officer charges, as a result of, its blanket release policy to obtain signatures on blank Release

agreements.

           66.    Defendant City through, Julian Bush, trained, supervised and controlled its

prosecutors to seek signed Releases using any means available and without regard to ethical, legal,

factual, or moral independent obligations. This Rec policy and practice became the foundational

policy which, together with Dotson’s special order “Normal policy,” concealed unjustified use of

force and illegal arrests committed at the hands of the SLMPD.


         b. The “Rec” policies and practices motivated SLMPD’s Special Order 8-01 §7
            (“Normal Policy”) which directed officers to “normally” charge municipal
            resisting arrest violations over state resisting arrest.

           67.    The SLMPD training procedures and policies direct officers to charge resisting

arrest as a municipal violation instead of a state misdemeanor resisting arrest. SO 8-01 §7 (C) is a

special order directly from the Chief of Police and was implemented as a direct response, and in

concert with, the Rec Practices and Policy from the City Counselor’s Office.

                                                 26
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 27 of 42 PageID #: 658




           68.     On September 15, 2012, the SLMPD amended its previous order and issued

Special Order 8-01 §7 (also referred to as the “Normal Policy” “Normal practices” “Normal”)
which states:

                 C. CHARGING OF DEFENDANT
                 1. Under normal circumstances, the defendant will be charged with
                 a city ordinance violation of resisting arrest or interfering with an
                 officer. The information application will be made at the City
                 Counselor’s Office.


           69.     On September 15, 2012, the SLMPD issued Special Order 8-01§ 5 which states:

                 NOTE: The Public Defenders will not be required to provide legal
                 services to persons charged with a violation of county or municipal
                 ordinances. (no emphasis added).

           70.     As alleged herein, SLMPD officers’ “normal practice” to charge resisting arrest

in violation of Muni Code.15.10.10, is designed to matriculate claims of excessive force to the

municipal court, where municipal prosecutors are waiting to obtain a ‘Rec for Release’ of all civil

claims as a blanket policy and practice.

           71.     The Normal policies required that the SLMPD officer charge state misdemeanor

resisting arrest in extenuating circumstances, such as, the suspect used or threatened the use of

physical force. However, officers used deadly force, which presupposes the officer was in fear for

his or her life i.e. extenuating circumstances, but officers charged the alleged suspect with

municipal resisting arrest because deadly force was not justified, and the Rec policies obfuscate

and conceal the officer’s conduct.

           72.     After a SLMPD officer is involved in an incident involving resisting arrest, the

watch commander and higher ranking SLMPD officers make the ultimate decision on what

charge(s) to pursue. The watch commanders and high-ranking SLMPD officials have provided and

continue to provide consult on SO 8-01 §7.


                                                  27
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 28 of 42 PageID #: 659




           73.   As a direct result of the Normal policies, the use of excessive force by SLMPD

officers in resisting arrest cases charged in municipal court was and continues to be undetected,

concealed, and obfuscated. This method of concealment was the motivating and driving force

behind the SLMPD’s tyrannical practices throughout the SLMPD.

           74.   As a direct result of the Rec & Normal practices and policies over the last two

decades, the practices and policies of using excessive force and obfuscating or concealing the

officer’s conduct grew out of control.

           75.   Today, those policies and practices created a brutal culture where SLMPD use

unjustified force any time an alleged offender walked away, ran, protested his or her innocence, or

even recorded officers violating civil rights whether or not the offender was charged with violating

Muni. Code. 15.10.10.

           76.   As direct result of the Rec & Normal practices and policies, officers over the past

decade developed a distinct and clear pattern of using unjustified force or illegally seizing and

searching a citizen and claiming in written reports the accused victim, “resisted arrest.”

                        i. The Rec & Normal policy and practices are the root cause and
                           method of concealing SLMPD’s Tyrannical Practices.

           77.   Without the Rec policy, SLMPD tyrannical practices could not, and would not

have been concealed. The Rec policy and practice motivated the SLMPD to train officers to charge,

as a “normal practice,” resisting arrest over the state misdemeanor regardless of the use of force.

Defendants Rec & Normal policies concealed minor constitutional violations, and over the course

of decades the minor constitutional violations adapted into a method of intimidation and control,

(“tyrannical practices”).

           78.   Plaintiff defines SLMPD tyrannical practices as (1) excessive force when the




                                                 28
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 29 of 42 PageID #: 660




accused victim runs, pulls away, or protests, “resisted” and (2) unlawful arrests to search and

destroy evidence. These tyrannical practices are designed to inflict fear and control over citizens.

Illustrative examples of SLMPD tyrannical practices perpetuated causing the death of individuals

that resist include:

            79.    On October 8, 2014, Vonderitt Myers ran and resisted the arrest of a SLMPD

officer, which resulted in the officer fatally shooting the Plaintiff in the legs and head. The plaintiff

would have been charged with the city ordinance resisting arrest. The off-duty police officer is no

longer with the police force.

            80.    On June 11, 2014, three friends Anthony Tobias, Brian Davis, and Keyon Bennett

were stopped by SLMPD Officer James Zwillings, (partner of SLMPD Officer Jason Flannery,

who killed Vonderitt Myers). Mr. Bennett ran across a vacant lot and Officer Zwilling pursued

them on foot. All three boys heard Officer Zwilling fire his weapon – while their backs were turned

and running away. None of the bullets fired by Officer Zwillings struck the boys. The boys did

not threaten the officer.

            81.    SLMPD’s tyrannical patterns and practices were so entrenched throughout the

department, that SLMPD officers accidently beat their own undercover officer to within an inch

of his life, and alleged, as in the cases discussed above, the undercover officer resisted.


            82.    The common denominator in all these cases is that the accused victim allegedly

pulled away, ran, or walked away, e.g. resisted arrest as defined by the SLMPD. The SLMPD

officer used excessive force, including deadly force, and charged, or alleged the accused victim(s)

resisted arrest.

            83.    SLMPD officers unlawfully arrest citizens to obtain camera and video footage




                                                   29
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 30 of 42 PageID #: 661




and charge the accused victims with violation of Muni. Code. 15.10.10 because prosecutors will

aggressively seek to obtain Release agreements.

             84.   As a result of Defendants’ blanket Rec Policy and practices the SLMPD

developed its own practice, culture, and customs of using excessive force and unlawful seizures

on citizens who ran, pulled away, protested or recorded officers.

             85.   If the suspect did not die, and absent unrelated charges, the suspect would be

charged with violation of Muni. Code 15.10.10., appear in the St. Louis Municipal court and

pressured to sign the “Rec” i.e. the 169 individuals as alleged herein.

             86.   Plaintiff, Mansur Ball-Bey, like many before and after him, was unarmed, ran

and was shot by Defendants Chandler and Vaughn as a result of SLMPD’s tyrannical pattern and

practices, and, these tyrannical patterns and practices were created, motivated, protected, and

encouraged directly and indirectly by Defendants’ Rec & Normal policies and practices.

                         COUNT I – DEFENDANTS CHANDLER AND VAUGHN

              Excessive Use of Force in Violation of the Fourth and Fourteenth Amendments
                                     of the United States Constitution
                                             (42 U.S.C. §1983)

             87.   Plaintiff incorporates by reference each and every allegation alleged in

paragraphs 1 through 86 as though fully set forth herein.

             88.   Defendants Chandler and Vaughn’s above conduct constitutes actions that

shocks the conscience under the Fourth Amendment of the United States Constitution.

             89.   Defendants Chandler and Vaughn were chasing Mansur who had not committed

any crime.

             90.   Defendants Chandler and Vaughn lacked any probable cause to kill Mansur, who




                                                 30
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 31 of 42 PageID #: 662




was unarmed. In addition, Defendants Chandler and Vaughn were not in any danger when they

shot Mansur to death.

           91.   Defendants Chandler and Vaughn used deadly force on Mansur and violated his

Fourth and Fourteenth Amendment rights in one or more of the following respects:

                 a. The use of deadly force on Mansur was excessive and not objectively
                    reasonable as he had not committed any crime;

                 b. There was no reason to use the amount of force used by Defendants Chandler
                    and Vaughn because Mansur did not pose an immediate threat to the safety of
                    the Defendants Chandler and Vaughn or the others that were in the area; and

                 c. There was no reason to use the amount of force used by Chandler and Vaughn
                    because Mansur had not committed any crime and running along an alley way
                    is not justification for gunning him down.

           92.   The conduct of Defendants Chandler and Vaughn as described above deprived

Mansur of his right to be secure in his person against unreasonable searches and seizures as

guaranteed to him under the Fourth Amendment to the United States Constitution, of his right not

to be subjected to any cruel and unusual punishment as secured to him under the Eighth

Amendment to the United States Constitution, and his right not to be deprived of life, liberty, or

property without due process of law and to be accorded the equal protection of the law as

guaranteed to him under the Fourteenth Amendment to the United States Constitution.

           93.   As a direct and proximate result of the unlawful conduct of Defendants

Chandler and Vaughn, Mansur was caused to suffer severe pain, mental anguish, and an agonizing

death. Additionally, the actions of Defendants Chandler and Vaughn caused or contributed to cause

Plaintiff to incur funeral and burial expenses. As a result of Mansur’s death, Plaintiff has been

deprived of the decedent’s valuable services, society, companionship, comfort, instruction,

guidance, counsel, training, support, love, affection and income.

           94.   The conduct of Defendants Chandler and Vaughn was reckless, malicious,

                                                31
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 32 of 42 PageID #: 663




wanton, and willful and violated Mansur’s constitutional rights and the award of punitive damages

is necessary to punish Defendants Chandler and Vaughn in their individual capacity and to deter

them and others from the same or similar transgressions in the future.

                                     Compensatory Damages

       Under 42 U.S.C. § 1983, Plaintiff is entitled to an award of compensatory damages

against Defendant Vaughn and Defendant Chandler.

                                         Punitive Damages

             95.   Defendant Vaughn and Defendant Chandler’s actions against Mansur were

reckless.

             96.   Defendant Vaughn and Defendant Chandlers actions against Decedent Mansur

showed callous indifference toward the rights of Mansur.

             97.   Defendant Vaughn and Defendant Chandler’s actions against Mansur were

                   taken

in the face of a perceived risk that the actions would violate federal law.

             98.   Plaintiff is entitled to an award of punitive damages against Defendant Vaughn

and Defendant Chandler in order to punish them and to deter others.

                                          Attorney’s Fees

             99.   Under 42 U.S.C. § 1988, if Plaintiff is the prevailing party in this litigation,

then he will be entitled to receive an award of reasonable attorney’s fees, non-taxable expenses

and costs.

       WHEREFORE, Plaintiff prays for judgment under 42 U.S.C. § 1983 and 1988 against

Defendant Chandler and Defendant Vaughn in their individual capacity for compensatory

damages in a fair and reasonable amount, for punitive damages, for reasonable attorney’s fees,



                                                  32
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 33 of 42 PageID #: 664




for and non-taxable expenses, for costs, and Plaintiff prays for such other relief as may be just

under the circumstances and consistent.

                 COUNT II – DEFENDANTS CHANDLER AND VAUGHN

                       Wrongful Death/Assault & Battery v. Defendant
                            (R.S.Mo. §537.080(1) and 516.120))

           100. Plaintiff incorporates each and every allegation in paragraphs 1 through 100 by

reference as though fully set forth herein.

           101. Plaintiff maintains this action for wrongful death pursuant to R.S.Mo.

§537.080(1).

           102. Defendants Chandler and Vaughn intentionally discharged their firearms

without justification causing an unreasonable apprehension of harm and death to Mansur.

           103. Defendants Chandler and Vaughn fired their weapons at Mansur without

justification, intentionally and wrongfully causing the death of Mansur.

           104. Defendants Chandler and Vaughn shooting death of Mansur was done in bad

faith and with malice in that they intended to cause injury and done with a wicked purpose.

           105. Defendants Chandler and Vaughn shooting death of Mansur heretofore

described needlessly manifested a reckless indifference to Mansur’s constitution rights under the

4th and 14th amendments to the U.S. Constitution.

           106. As a direct and proximate result of the unlawful conduct of Defendants

Chandler and Vaughn described above, Mansur was caused to suffer severe pain, mental anguish,

and an agonizing death. Additionally, the actions of Defendants Chandler and Vaughn caused or

contributed to cause funeral and burial expenses. As a result of Mansur’s death, Plaintiff has been

deprived of the decedent’s valuable services, society, companionship, comfort, instruction,

guidance, counsel, training, support, love, affection and income.

                                                 33
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 34 of 42 PageID #: 665




           107. Plaintiff is entitled to recover for all damages, including pain and suffering

experienced by Mansur, for which Mansur would be entitled to claim had death not ensued.

       WHEREFORE, Plaintiff prays for judgment under Count II against Defendants Chandler

and Vaughn for a sum of actual damages that a jury determines to be fair and reasonable and for

punitive damages that will deter and prevent the Defendants from engaging in this type of conduct

in the future. Plaintiff further prays this honorable Court to enter such other and further relief as

the Court deems just and proper.


                COUNT III – DEFENDANT CITY OF ST. LOUIS, and DOTSON
                           Failure to Train, Supervise and Control
                                       (42 U.S.C § 1983)

           108. Plaintiff by reference incorporates each and every allegation as though fully set

forth herein.

           109. At all times mentioned herein City of St. Louis was responsible for the hiring,

training, supervising, and controlling all police officers of the City of St. Louis, and their use of

firearms including, Defendant’s Chandler and Vaughn.

           110. At the time of the occurrence, Defendants Chandler and Vaughn were acting

within the course and scope of their agency and/or employment with Defendant City of St. Louis.

           111. Defendants’ Rec & Normal policies and practices were the motivating and

driving policy and practice that resulted in SLMPD’s tyrannical practices customs and patterns.

Defendants specifically acted under the color of statute, custom, usage, law, ordinance and

policies, including, the “Rec Policy,” which created, promoted, and trained SLMPD to use

tyrannical customs, tactics, patterns and practices including:

                  a. A common custom, pattern, and practice of using deadly force to
                     effectuate resisting arrest violations, with no threat to the officer’s
                     safety;


                                                 34
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 35 of 42 PageID #: 666




                b. A common custom, pattern, and practice of using unjustified force to
                   effectuate municipal ordinance violations of resisting arrest;
                c. A common custom, pattern, and practice to conceal, obfuscate, and
                   hide civil rights violations through charging municipal resisting arrest
                   or interference with a police officer;
                d. A common custom, pattern, and practice of using excessive force in
                   violation of the Fourth, Fifth, and Fourteenth Amendments.
                e. A common custom, pattern, and practice of unlawful search and
                   seizures and charging violation of Muni. Code. 15.10.10;
                f. A common custom, pattern, and practice to tolerate, overlook, and
                   obfuscate police misconduct in incidents where the alleged offender
                   runs, pulls away, or flees.
                g. A common custom, pattern, and practice to use deadly force when the
                   offender does not present a threat, but the offender runs, pulls, away,
                   or protest his innocence.
                h. A common custom, pattern and practice to use excessive force as a
                   means to punish, control, and deter accused victims.

           112. As a direct, substantial and proximate result of the SLMPD tyrannical

patterns and practices born from the Defendants’ Rec & Normal policies and practices, as

alleged herein, Plaintiff was severely injured and deprived of his constitutional rights

guaranteed under the Fourth, Fifth, Eighth, and Fourteenth Amendments.

           113. Defendant City of St. Louis was negligent in its supervision, training and

control, which led to tyrannical practices, customs, and patterns of the SLMPD. Defendant

was negligent in its supervision of Defendants Chandler and Vaughn in the following respects:

              a.      Defendant City of St. Louis failed to train Defendants Chandler and Vaughn
                      in the proper use of firearms.
              b.      Defendant City of St. Louis failed to supervise and train defendants
                      Chandler and Vaughn in their use of department issued firearms and
                      weapons on unarmed citizens who have not committed any crime.
              c.      Defendant City of St. Louis failed to supervise and train Defendants
                      Chandler and Vaughn to stop using force to limit the amount of harm caused
                      when there is no threat to them or others; and
              d.      Defendant City of St. Louis failed to supervise and train Defendants
                      Chandler and Vaughn not to use deadly force on a citizen when the lives of
                      Chandler and Vaughn and others are not in danger.

           114. After creating the Rec & Normal policies and practices, the failure to properly



                                                35
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 36 of 42 PageID #: 667




supervise was the direct and proximate cause of Defendants Vaughn and Chandler’s conduct.

           115. The conduct of Defendant City of St. Louis as described above deprived

Mansur of his right to be secure in his person against unreasonable searches and seizures as

guaranteed to him under the Fourth Amendment to the United States Constitution, of his right not

to be subjected to any cruel and unusual punishment as secured to him under the Eighth

Amendment to the United States Constitution, and his right not to be deprived of life, liberty, or

property without due process of law and to be accorded the equal protection of the law as

guaranteed to him under the Fourteenth Amendment to the United States Constitution.

           116. Defendant City of St. Louis was deliberately indifferent to the obvious need and

foreseeable consequence of failing to train, supervise, and control Defendants Chandler and

Vaughn and as a result Mansur was deprived of life and liberty under the constitution.

           117. As a direct and proximate result of the negligent conduct of Defendant City of

St. Louis described above, Mansur was caused to suffer severe pain, mental anguish, and an

agonizing death.    Additionally, the actions of Defendants Chandler and Vaughn caused or

contributed to cause Plaintiff to incur funeral and burial expenses. As a result of Mansur death,

Plaintiff has been deprived of the decedent’s valuable services, society, companionship, comfort,

instruction, guidance, counsel, training, support, love, affection and income.

           118. The conduct of the City of St. Louis was reckless, malicious, wanton, and

willful with Mansur’s constitutional rights and the award of punitive damages is necessary to

punish Defendant City of St. Louis in its individual capacity and to deter it and others from the

same or similar transgressions in the future.

       WHEREFORE, the Plaintiff prays for judgment under Count III against Defendant City of

St. Louis for a sum of actual damages that a jury determines to be fair and reasonable and for



                                                36
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 37 of 42 PageID #: 668




punitive damages that will deter and prevent the Defendant from engaging in this type of conduct

in the future. The Plaintiff further prays this honorable Court to enter such other and further relief

as the Court deems just and proper.

                             COUNT IV – DEFENDANT DOTSON

                            Failure to Train, Supervise and Control
                                        (42 U.S.C § 1983)

           119. Plaintiff incorporates each and every allegation as set forth in paragraphs 1

through 119 as though fully set forth herein.

           120. At all times mentioned herein Defendant Dotson was in charge of training,

supervising, and controlling all police officers and personnel of the City of St. Louis, including

Defendants Chandler and Vaughn.

           121. At the time of the occurrence, Defendants Chandler and Vaughn and Defendant

Chief Dotson were acting within the course and scope of their agency and/or employment with

Defendant City of St. Louis.

           122. Defendant Police Chief Dotson was negligent in his supervision of Defendants

Chandler and Vaughn in the following respects:

                 a. Defendant Dotson failed to train Defendants Chandler and Vaughn in the
                    proper use of firearms;
                 b. Defendant Dotson failed to supervise and train Defendants Chandler and
                    Vaughn’s use of department issued firearms and weapons on a citizen who
                    has not committed any crime
                 c. Defendant Dotson failed to supervise and train Defendants Chandler and
                    Vaughn to stop using force to limit the amount of harm caused; and
                 d. Defendant Dotson failed to supervise and train not to use deadly force on a
                    citizen when the lives of Chandler and Vaughn and others are not in danger.
                 e. Defendant Dotson had a duty to train Defendants Chandler and Vaughn on the
                    proper use of force when an offender runs, but Dotson failed to properly
                    institute training and policies to prevent the use of deadly force when an
                    offender runs.
                 f. Defendant Dotson failed to properly train officers on charging resisting arrest.



                                                 37
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 38 of 42 PageID #: 669




           123. Defendant Dotson was deliberately indifferent to the obvious need and

foreseeable consequence of failing to train, supervise, and control Defendants Chandler and

Vaughn, when Defendant Dotson had fully knowledge of the Rec & Normal policies and practices

that cultivated SLMPD’s tyrannical conduct, and as a result Mansur was deprived of life and liberty

under the constitution.

           124. Specifically, Defendant Dotson was deliberately indifferent to the obvious

Pattern and practices:

                a. A common custom, pattern, and practice of using deadly force to
                   effectuate resisting arrest violations, with no threat to the officer’s
                   safety;
                b. A common custom, pattern, and practice of using unjustified force to
                   effectuate municipal ordinance violations of resisting arrest;
                c. A common custom, pattern, and practice to conceal, obfuscate, and
                   hide civil rights violations through charging municipal resisting arrest
                   or interference with a police officer;
                d. A common custom, pattern, and practice of using excessive force in
                   violation of the Fourth, Fifth, and Fourteenth Amendments.
                e. A common custom, pattern, and practice of unlawful search and
                   seizures and charging violation of Muni. Code. 15.10.10;
                f. A common custom, pattern, and practice to tolerate, overlook, and
                   obfuscate police misconduct in incidents where the alleged offender
                   runs, pulls away, or flees.
                g. A common custom, pattern, and practice to use deadly force when the
                   offender does not present a threat, but the offender runs, pulls, away,
                   or protest his innocence.
                h. A common custom, pattern and practice to use excessive force as a
                   means to punish, control, and deter accused victims.


           125. Defendant Dotson was deliberately indifferent to the instances and patterns

described throughout paragraph 60-73. Defendant Dotson failed to properly make reports,

discipline or act against officers as described in paragraph 60-73.

           126. As a direct and proximate result of the negligent conduct of Defendant Dotson


                                                38
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 39 of 42 PageID #: 670




described above, Mansur was caused to suffer severe pain, mental anguish, and an agonizing death.

Additionally, the actions of Defendants Chandler and Vaughn caused or contributed to cause

Plaintiff to incur funeral and burial expenses. As a result of Mansur’s death, Plaintiff has been

deprived of the decedent’s valuable services, society, companionship, comfort, instruction,

guidance, counsel, training, support, love, affection and income.

             127. The conduct of Defendant Dotson was reckless, malicious, wanton, and willful

with Mansur constitutional rights and the award of punitive damages is necessary to punish

Defendant Dotson in his individual capacity and to deter him and others from the same or similar

transgressions in the future.

          WHEREFORE, the Plaintiff prays for judgment under Count IV against Defendant

Dotson for a sum of actual damages that a jury determines to be fair and reasonable and for punitive

damages that will deter and prevent the Defendant from engaging in this type of conduct in the

future, and a permanent injunction for Defendant’s normal policy and practice. The Plaintiff

further prays this honorable Court to enter such other and further relief as the Court deems just and

proper.

              COUNT V – DEFENDANTS CITY OF ST. LOUIS AND DOTSON

                                        Municipal Liability
                                        (42 U.S.C § 1983)

             128. Plaintiff incorporates by reference each and every allegation in paragraphs 1

through 127 as though fully set forth herein.

             129. Instead of reports being made against other police officers within the City of St.

Louis for excessive use of force, no action has been taken against these officers. Therefore, there

exist within the City of St. Louis and its respective police department, tyrannical policies or

customs, practices and usages that are so pervasive that they constitute the policies of these

                                                 39
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 40 of 42 PageID #: 671




Defendants, which caused the constitutional deprivations of Mansur as have been fully set forth

above. The tyrannical policies, customs, practices, and usages that exist including, but not limited,

to the following:

               a.      To use excessive force when it is not reasonably necessary;
               b.      To use excessive force against persons who have not committed any crime;
               c.      To use excessive force against persons who pose no danger or harm to
                       police officers or the public; and
               d.      By continuing to use excessive and deadly force against a person who has
                       been incapacitated.

           130. Defendant Dotson is a person in a supervisory position with the City of St.

Louis police department and his deliberate indifference to affirmatively act in the face of

transgressions about which he knew or should have known, has established the policies of the City

of St. Louis to condone or otherwise tolerate constitutionally violative conduct and generally and

specifically the constitutionally violative conduct set forth in this complaint.

           131. As a direct and proximate result of the aforementioned conduct, Mansur was

killed by Defendants Chandler and Vaughn.

       WHEREFORE, Plaintiff prays for judgment against Defendant City of St. Louis and

Police Chief Dotson in their official capacities for compensatory damages in an amount that is fair

and reasonable; for the costs of this action, reasonable attorney fees and costs; and for such other

relief as the court deems just and proper under the circumstances. Plaintiff further prays for a

permanent injunction from Defendants’ Rec & Normal practices and policies.

       COUNT VI – CITY OF ST. LOUIS, DOTSON, CHANDLER AND VAUGHN

                                          (42 USC § 1988)

           132. Plaintiff incorporates by reference each and every allegation in paragraphs

1 through 131 as though fully set forth herein.

           133. For all claims in this complaint on which Plaintiff prevails, Plaintiff requests


                                                  40
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 41 of 42 PageID #: 672




compensation for her reasonable attorney’s fees and other costs as provided under 42 U.S.C § 1988

(b).

                                DEMAND FOR JURY TRIAL



       Plaintiff requests a Demand for Jury Trial on all issues.



Dated: February 4, 2020

Respectfully submitted,


LEGAL SOLUTION GROUP
                                                     KINGDOM LITIGATORS, INC.

By:__/s/ Jermaine Wooten_____                        (admitted pro hac vice)

Jermaine Wooten #59338
                                                     By: __/s/ Daniel A. Dailey_____
St. Louis Office, MO                                 Chief Federal Litigation Counsel
10250 Halls Ferry Road                               IL Bar#: 6312616
St. Louis, MO 63136                                  3131 McKinney Blvd. Ste. 600,
314-736-5770                                         Dallas, TX 75204
314-736-5772 (Fax)                                   p:(214) 422-9350
jwooten@lsgstl.com                                   ddailey@kingdomlitigators.com
                                                     www.kingdomlitigators.com




                                                41
Case: 4:18-cv-01364-SPM Doc. #: 71 Filed: 05/08/20 Page: 42 of 42 PageID #: 673




                                      42
